Exhibit 10.4

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of September 23, 2020, is by
and between Invitae Corporation, a Delaware corporation (“Parent”), and Persons
set forth on Schedule A holding in aggregate at least the Threshold (as defined
below) (collectively, the “Stockholders”, and each, a “Stockholder”). Terms not
defined herein shall have the meanings ascribed thereto in the Merger Agreement
(as defined below).

WHEREAS, Parent, Apollo Merger Sub A Inc., a Delaware corporation and a wholly
owned, direct subsidiary of Parent (“Merger Sub A”), Apollo Merger Sub B LLC, a
Delaware limited liability company and a wholly owned, direct subsidiary of
Parent (“Merger Sub B”), ArcherDX, Inc., a Delaware corporation (the “Company”),
and Kyle Lefkoff, an individual, solely in his capacity as the representative,
agent and attorney-in-fact of the Holders (the “Holders’ Representative”), have
entered into an Agreement and Plan of Merger and Plan of Reorganization dated
June 21, 2020 (as such agreement may be amended or supplemented from time to
time pursuant to the terms thereof, the “Merger Agreement”);

WHEREAS, the Company, Parent and Merger Sub A intend to effect a merger of
Merger Sub A with and into the Company (the “Reverse Merger”) in accordance with
the Merger Agreement and the General Corporation Law of the State of Delaware,
whereupon Merger Sub A shall cease to exist and the Company shall become a
wholly-owned Subsidiary of Parent;

WHEREAS, as part of the same overall transaction, promptly following the Reverse
Merger, the Company, Parent and Merger Sub B intend to effect a merger of the
Company with and into Merger Sub B in accordance with the Merger Agreement and
the Delaware Limited Liability Company Act, whereupon the Company shall cease to
exist and Merger Sub B shall survive the Forward Merger as a continuing
wholly-owned Subsidiary of Parent;

WHEREAS, as of the date hereof, each Stockholder is the holder of the number of
shares of Company Capital Stock and/or Company Options and/or Company Warrants,
in each case, set forth on Schedule A-1 included on such Stockholder’s signature
page hereto (all such shares of Company Capital Stock set forth on such Schedule
A-1 or hereafter issued to or otherwise acquired, whether beneficially or of
record, or owned by such Stockholder, being referred to herein as the “Subject
Shares,” and together with all such Company Options and Company Warrants set
forth on Schedule A-1 included on such Stockholder’s signature page hereto or
securities convertible into, exchangeable for or that represent the right to
receive Company Common Stock that are hereinafter issued to or otherwise
acquired, whether beneficially or of record, or owned by such Stockholder prior
to the termination of this Agreement, being referred to herein as the “Subject
Securities”);

WHEREAS, the Stockholders hold at least 51% of the outstanding Company Common
Stock as of the date hereof on a fully diluted and as-converted to Company
Common Stock basis (i.e., assuming the exercise of all Company Options and
Company Warrants and the conversion of all Company Preferred Stock including
shares issuable upon exercise of the Company Warrants) (such level of holding,
the “Threshold”); and

WHEREAS, pursuant to the Merger Agreement, any shares of Parent Common Stock
issued pursuant to the Reverse Merger (including as part of the treatment or
conversion of any Company Options or Company Warrants as contemplated by the
Merger Agreement) (collectively, the “Merger Shares”) are subject to the Lock-Up
Restriction – i.e., a lock-up arrangement, to be implemented through
instructions by Parent to its transfer agent, legends and any other procedures
deemed reasonably appropriate by Parent, which prevents the sale, transfer or
other disposition of any Merger Shares, or any interest therein, for a period of
ninety (90) days following the Closing Date; provided, however, that upon the
execution and



--------------------------------------------------------------------------------

delivery of this Agreement to Parent by Stockholders holding in aggregate at
least the Threshold, (i) Parent will waive the final fifteen (15) days of such
ninety (90) day period (the “Partial Lock-Up Waiver”) such that the Lock-Up
Restriction shall apply for a period of seventy-five (75) days following the
Closing Date (the “Modified Lock-Up Period”), and (ii) the Volume Limitation (as
defined below) shall apply for a period of fifteen (15) days immediately
following the last day of the Modified Lock-Up Period.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

POST-CLOSING LOCK-UP; VOLUME RESTRICTIONS; LEGENDS

1.1    Post-Closing Lock-Up. Each Stockholder, solely as to such Stockholder,
and Parent acknowledge and agree as follows:

(a)    The Lock-Up Restriction applies to any and all Merger Shares; provided,
however, that upon the execution and delivery of this Agreement to Parent by
Stockholders holding in aggregate at least the Threshold, the Lock-Up
Restriction shall thereupon be modified by the Partial Lock-Up Waiver (pursuant
to Section 2.1) and thus apply only for the Modified Lock-Up Period (it being
understood that, from and after the execution and delivery of this Agreement to
Parent by Stockholders holding in aggregate at least the Threshold, any
reference to the Lock-Up Restriction in the Merger Agreement or any other
Transaction Agreement shall be deemed to refer to the Lock-Up Restriction as
modified by this Agreement);

(b)    Such Stockholder shall not engage directly or indirectly in any hedging
activities involving Merger Shares during the Modified Lock-Up Period; and

(c)    Any transfer, sale or other disposition of Merger Shares (collectively, a
“Transfer”) or attempted Transfer in violation of this Section 1.1 shall be null
and void ab initio.

Notwithstanding the foregoing or anything else to the contrary herein (but
subject in all instances to the applicable provision(s) in the proviso at the
end of this sentence), each Stockholder may Transfer such Stockholder’s Merger
Shares during the Modified Lock-up Period and during the Volume Restriction
Period (the “Permitted Transfer Arrangements”):

(i)    as a bona fide gift or charitable donation or for bona fide estate
planning purposes;

(ii)    by will, other testamentary document or intestacy;

(iii)    (A) to any member of such Stockholder’s immediate family, (B) to any
trust or other legal entity for the direct or indirect benefit of such
Stockholder or the immediate family of such Stockholder, (C) to a limited
liability company or similar entity the sole owners of which are individuals,
trusts and entities referenced in this paragraph, or (D) if such Stockholder is
a trust, to a trustor or beneficiary of the trust, to a successor trust provided
for in the terms of such trust, or to the estate of a beneficiary of such trust
(for purposes of this Agreement, “immediate family” of a person shall mean any
of the following: a person’s spouse, parent, lineal descendant or any other
relative not more remote than a first cousin; and for purposes of this sentence,
relatives shall include relatives by blood, current or former marriage, domestic
partnership or adoption);



--------------------------------------------------------------------------------

(iv)    to a partnership, limited liability company or other entity of which
such Stockholder and the immediate family of such Stockholder are the legal and
beneficial owner of all of the outstanding equity securities or similar
interests;

(v)    to a nominee or custodian of a person or entity to whom a Transfer would
be permissible under clauses (i) through (iv) above; or

(vi)    if such Stockholder is a corporation, partnership, limited liability
company, trust or other business entity, (A) to another corporation,
partnership, limited liability company, trust or other business entity that is
an Affiliate of such Stockholder, or to any investment fund or other entity
controlling, controlled by, managing or managed by or under common control with
such Stockholder or Affiliates of such Stockholder (including, for the avoidance
of doubt, where such Stockholder is a partnership, to its general partner or a
successor partnership or fund, or any other funds managed by such partnership),
or (B) to any direct or indirect members, general partners, limited partners,
shareholders or owners of such Stockholder, any of its Affiliates or any
directors or officers of any of the foregoing;

provided, however, that, (A) in the case of any Transfer pursuant to the
foregoing clauses (i)-(vi), such Transfer shall not involve a Transfer for value
and each donee, devisee, transferee, distributee or other recipient, as
applicable, shall concurrently with such Transfer execute and deliver to Parent
a joinder to this Agreement, substantially in the form of Exhibit 1 hereto,
under which such Person agrees to become party to, and bound by, this Agreement
as a Stockholder (a “Joinder Agreement”) upon which Parent shall be entitled to
rely; (B) in the case of any Transfer pursuant to clauses (i), (iv), (v) and
(vi) above, no filing by any party (donor, donee, devisee, transferor,
transferee, distributer, distributee or other recipient) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or other public
announcement shall be required or shall be made voluntarily in connection with
such Transfer (other than a filing required to be made on a Form 5, Schedule 13G
or Schedule 13G/A, Schedule 13D or Schedule 13D/A, or Schedule 13F, each of
which shall clearly indicate therein the nature and conditions of such
transfer); and (C) in the case of any Transfer pursuant to clauses (ii) and
(iii) above, any filing required to be made under the Exchange Act by any donor,
donee, devisee, transferor, transferee, distributer, distributee or other
recipient shall clearly indicate therein the nature and conditions of such
Transfer.

1.2    Post-Closing Volume Restrictions. From and after the end of the Modified
Lock-Up Period, for a period of fifteen (15) days thereafter (the “Volume
Restriction Period”), each Stockholder agrees as follows: (i) not to sell any
Merger Shares if the sale of Merger Shares by such Stockholder (collectively
with its Affiliates) in any one (1) day period would exceed five percent (5%) of
the average daily trading volume of Parent Common Stock on the New York Stock
Exchange over the five (5) trading days immediately preceding such date of sale
(the “Volume Limitation”); and (ii) except for sales that are compliant with the
foregoing clause (i), not to Transfer any Merger Shares except pursuant to a
Permitted Transfer Arrangement.

1.3    Stop Transfer. Parent may place such legends or stock transfer
restrictions on, and make notations on its records or give instructions to any
transfer agents or registrars for, any Merger Shares as shall be appropriate for
enforcing the provisions of Sections 1.1 and 1.2, and each Stockholder hereby
authorizes Parent to notify Parent’s transfer agent that there is a stop
transfer order with respect to Merger Shares (and that this Agreement places
limits on the transfer of Merger Shares) during the Modified Lock-up Period and
the Volume Restriction Period and on the terms and subject to the conditions
herein (it being further understood and agreed, for the avoidance of doubt, that
in no event shall any such legend, stock transfer restrictions or notations be
broader than or more onerous than the restrictions in Sections 1.1 and 1.2 or in
any event restrict, delay or otherwise prevent any Transfer that is otherwise
permitted under this Agreement, including pursuant to the Permitted Transfer
Arrangements). Each Stockholder further agrees to permit Parent not to register
the Transfer of any certificate or book-entry position representing any



--------------------------------------------------------------------------------

Merger Shares unless such Transfer is made in accordance with the terms of this
Agreement or occurs after the last day of the Volume Restriction Period. Parent
shall take all actions necessary or appropriate to remove any legends, stock
transfer restrictions, stop transfer orders or similar restrictions contemplated
by this Agreement with respect to the Merger Shares at the time at which such
legends, stock transfer restrictions, stop transfer orders or similar
restrictions are no longer necessary to enforce the applicable provisions of
this Agreement (i.e., in the case of any such legends, orders or restrictions
related to the Modified Lock-Up Period, at the end of the Modified Lock-Up
Period, and in the case of any such legends, orders or restrictions related to
the Volume Restriction Period, at the end of the Volume Restriction Period).

1.4    Documentation and Information. Each Stockholder shall permit and hereby
authorizes Parent and the Company to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that Parent or the Company reasonably determines to be necessary in connection
with the Mergers, the Transactions or this Agreement, a copy of this Agreement,
such Stockholder’s name and ownership of the Subject Securities prior to the
Closing and the nature of such Stockholder’s commitments and obligations under
this Agreement.

ARTICLE II

PARTIAL LOCK-UP WAIVER

2.1    Partial Lock-Up Waiver. Upon the execution and delivery of this Agreement
to Parent by Stockholders holding in aggregate at least the Threshold, Parent
waives the final fifteen (15) days of the Lock-Up Restriction such that it shall
apply for a period of only seventy-five (75) days following the Closing Date
(i.e., the Modified Lock-Up Period).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Stockholder represents and warrants, solely as to such Stockholder, to
Parent as of the date hereof that:

3.1    Authorization; Binding Agreement. Such Stockholder, if not a natural
person, is duly incorporated or organized, as applicable, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization. Such Stockholder has the necessary legal capacity and power, right
and authority to execute and deliver this Agreement and to perform such
Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Stockholder, and constitutes a legal, valid and binding
obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles.

3.2    Ownership of Subject Securities; Total Shares. Such Stockholder is the
record or beneficial owner of such Stockholder’s Subject Securities and has good
and marketable title to such Subject Securities free and clear of any Lien
(including any restriction on the right to vote or otherwise transfer the
Subject Securities), except (a) as provided hereunder, (b) pursuant to any
Company Equity Agreement or the organizational documents of the Company, if
applicable, (c) pursuant to any applicable restrictions on transfer under the
Securities Act or applicable state securities laws, and (d) subject to any risk
of forfeiture with respect to any Subject Securities granted to such Stockholder
under an employee benefit plan of the



--------------------------------------------------------------------------------

Company. The Subject Securities listed on Schedule A-1 included on such
Stockholder’s signature page hereto are owned by, and constitute all of the
Company’s securities owned by, such Stockholder as of the date hereof. Except
pursuant to this Agreement or pursuant to any Company Equity Agreement, if
applicable, no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of such Stockholder’s Subject Securities. For
purposes of this Agreement, beneficial ownership shall be interpreted as defined
in Rule 13d-3 under the Exchange Act; provided, that for purposes of determining
beneficial ownership, a Person shall be deemed to be the beneficial owner of any
securities that may be acquired by such Person pursuant to any Contract or upon
the exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing). For purposes of this
Agreement, the “Company Equity Agreements” shall mean, collectively: (i) the
Amended and Restated Voting Agreement, dated as of December 11, 2019, by and
among the Company and the investors party thereto, (ii) the Amended and Restated
Investor Rights Agreement, dated as of December 11, 2019, by and among the
Company and the investors party thereto, and (iii) the Amended and Restated
Fight of First Refusal and Co-Sale Agreement, dated as of December 11, 2019, by
and among the Company and the investors party thereto, and individually, each a
“Company Equity Agreement.”

3.3    Non-Contravention. The execution and delivery of this Agreement by such
Stockholder and the performance of the transactions and arrangements
contemplated by this Agreement by such Stockholder does not and will not
violate, conflict with, or result in a breach of: (a) the organizational
documents of such Stockholder, (b) any applicable Law or any injunction,
judgment, order, decree, ruling, charge, or other restriction of any
Governmental Authority to which such Stockholder is subject, or (c) any material
Contract to which such Stockholder’s Subject Securities are subject, such that,
in the case of clause (a), (b) or (c), it would reasonably be expected to
prevent, or materially delay or impair the ability of such Stockholder to
perform such Stockholder’s obligations hereunder.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to each Stockholder that:

4.1    Organization; Authorization. Parent is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware.
This Agreement has been duly and validly executed and delivered by Parent, and
constitutes a legal, valid and binding obligation of Parent enforceable against
Parent in accordance with its terms, except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or other similar laws affecting the enforcement of creditors’ rights generally
and by general equitable principles. Consummation of the transactions
contemplated hereby are within Parent’s corporate powers and have been duly
authorized by all necessary corporate actions on the part of Parent. Parent has
full legal capacity, power, right and authority to execute and deliver this
Agreement and to perform Parent’s obligations hereunder and to consummate the
transactions contemplated hereby.

4.2    Binding Agreement. This Agreement has been duly authorized, executed and
delivered by Parent and constitutes a valid and binding obligation of Parent
enforceable against Parent in accordance with its terms, except to the extent
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.



--------------------------------------------------------------------------------

4.3    Non-Contravention. The execution and delivery of this Agreement by Parent
and the performance of the transactions and arrangements contemplated by this
Agreement by Parent does not and will not violate, conflict with, or result in a
breach of: (a) the organizational documents of Parent, (b) any applicable Law or
any injunction, judgment, order, decree, ruling, charge, or other restriction of
any Governmental Authority to which Parent is subject, or (c) any material
Contract to which Parent is subject, such that, in the case of clause (a), (b)
or (c), it would reasonably be expected to prevent, or materially delay or
impair the ability of Parent to perform its obligations hereunder.

ARTICLE V

MISCELLANEOUS

5.1    Notices. All notices, waivers, consents and other communications to any
Party hereunder shall be in writing and shall be deemed given (a) when
personally delivered, (b) when receipt is electronically confirmed, if sent by
email of a .pdf document, or (c) one (1) Business Day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
proof of receipt, (i) if to Parent, in accordance with the provisions of the
Merger Agreement, or such other address or email address as Parent may
subsequently designated to the Stockholders by notice in accordance with this
Section 5.1, and (ii) if to a Stockholder, to such Stockholder’s address or
electronic mail address set forth on a signature page hereto, or to such other
address or electronic mail address as such Stockholder may hereafter specify in
writing to Parent.

5.2    Termination. This Agreement shall terminate automatically and become void
and of no further force or effect, without any notice or other action by any
Person, upon any termination of the Merger Agreement prior to the Effective Time
in accordance with its terms, and in any such event no Stockholder shall have
any liabilities or obligations under or otherwise related to this Agreement. For
the avoidance of doubt, and notwithstanding anything to the contrary herein,
this Agreement shall only become effective at such time as this Agreement has
been executed and delivered to Parent by Stockholders holding in aggregate at
least the Threshold.

5.3    Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. In no event shall the Lock-Up Restriction or Volume Limitation be
waived by Parent as to any particular Stockholder unless waived to the same
extent as to all Stockholders.

5.4    Binding Effect; Benefit; Assignment. The provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

5.5    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, including its statutes of
limitations, without regard to its rules of conflict of laws. Parent and the
Stockholder hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the Delaware Court of Chancery, or if such court does
not have proper jurisdiction, then the federal court of the United States
located in the State of Delaware, and appellate courts therefrom (collectively,
the “Delaware Courts”) for any litigation arising out of or relating to this
Agreement and the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts), waive any objection to
the laying of venue of any such litigation in the



--------------------------------------------------------------------------------

Delaware Courts and agree not to plead or claim in any Delaware Court that such
litigation brought therein has been brought in any inconvenient forum. Each of
the parties hereto agrees that service of process may be made on such party by
prepaid certified mail with a proof of mailing receipt validated by the United
States Postal Service constituting evidence of valid service. Service made
pursuant to the foregoing shall have the same legal force and effect as if
served upon such party personally within the State of Delaware. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

5.6    Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which will be deemed an original and all of which, when
taken together, will be deemed to constitute one and the same agreement. Any
signature page hereto delivered by facsimile machine or by e-mail (including in
portable document format (pdf), electronic signature, or otherwise) shall be
binding to the same extent as an original signature page, and may be used in
lieu of the original signatures for all purposes.

5.7    Specific Performance. The parties hereto agree that each party would be
irreparably harmed if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
any other party could not be compensated adequately by monetary damages alone.
Accordingly, the parties hereto agree that, in addition to any other remedy to
which such party may be entitled to at Law or in equity, each party shall be
entitled to temporary, preliminary and/or permanent injunctive relief or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement without having
to prove irreparable harm or that monetary damages would be inadequate. The
parties hereto expressly waive any requirement under any Law that the other
parties obtain any bond or give any other undertaking in connection with any
action seeking injunctive relief or specific performance of any of the
provisions of this Agreement. Each party hereto further agrees that in the event
of any action for specific performance relating to this Agreement, such party
shall not assert and hereby waives the defense that a remedy at Law would be
adequate or that specific performance is not an appropriate remedy for any
reason in Law or equity.

5.8    Other. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted. Unless the context otherwise
requires, as used in this Agreement: (a) “or” is not exclusive; (b) “including”
and its variants mean “including, without limitation” and its variants; (c)
words defined in the singular have the parallel meaning in the plural and vice
versa; (d) words of one gender shall be construed to apply to each gender; and
(e) the terms “Article,” “Section” and “Schedule” refer to the specified
Article, Section or Schedule of or to this Agreement. Notwithstanding anything
to the contrary in this Agreement, but without limiting the Affiliate
aggregation feature of clause (i) in Section 1.2, in no event shall any
Stockholder have any liabilities or obligations with respect to any other
Stockholder under or otherwise relating to this Agreement (including with
respect to any breach or violation of any breach or violation of any covenant,
agreement, representation or warranty hereunder).

(SIGNATURE PAGES FOLLOW)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

INVITAE CORPORATION By:  

/s/ Tom Brida

  Name:   Tom Brida   Title:   General Counsel, Chief Compliance Officer and
Secretary



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER KV ENZYMATICS, LLC By:  

/s/ Ian Ratcliffe

Name:   Ian Ratcliffe Title:   Chief Executive Officer Address for Notices:
Email:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER PBM SPECIAL PROJECTS II, LLC By:  

/s/ Paul B. Manning

Name:   Paul B. Manning Title:   Manager Address for Notices: Email:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER BKB GROWTH INVESTMENTS LLC By: Tiger Lily Capital, LLC, its Manager
By:  

/s/ Paul B. Manning

Name:   Paul B. Manning Title:   Manager By:  

/s/ Bradford Manning

Name:   Bradford Manning Title:   Manager Address for Notices: Email:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER BOULDER VENTURES VI, L.P. By: BV Partners VI, LLC, its General
Partner By:  

/s/ Kyle Lefkoff

Name:   Kyle Lefkoff Title:   Managing Member BOULDER VENTURES VII, L.P. By: BV
Partners VII, LLC, its General Partner By:  

/s/ Kyle Lefkoff

Name:   Kyle Lefkoff Title:   Managing Member Address for Notices: Email:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

/s/ Christopher Benoit

CHRISTOPHER BENOIT CHRISTOPHER C. BENOIT 2014 IRREVOCABLE TRUST By:  

/s/ Christopher Benoit

Name:   Christopher Benoit Title:   Trustee CHRISTOPHER C. BENOIT CHARITABLE
REMAINDER UNITRUST By:  

/s/ Christopher Benoit

Name:   Christopher Benoit Title:   Trustee Address for Notices: Email:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

/s/ Jason Myers

JASON MYERS Address for Notices: Email:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER LONGWOOD FUND IV, L.P. By:   Longwood Fund IV GP, LLC,   Its General
Partner By:  

/s/ John Lawrence

Name:   John Lawrence Title:   Chief Financial Officer Address for Notices:
Email:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER PCOF EQ AIV II, LP By: PCOF EQ AIV GP, LLC, its general partner By:
 

/s/ Sandeep Dixit

Name:   Sandeep Dixit Title:   Chief Credit Officer By:  

/s/ Sam Chawla

Name:   Sam Chawla Title:   Portfolio Manager PERCEPTIVE CREDIT HOLDINGS II, LP
By: Perceptive Credit Opportunities GP, LLC, its general partner By:  

/s/ Sandeep Dixit

Name:   Sandeep Dixit Title:   Chief Credit Officer By:  

/s/ Sam Chawla

Name:   Sam Chawla Title:   Portfolio Manager Address for Notices: Email:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER PERCEPTIVE LIFE SCIENCES MASTER FUND LTD. By:  

/s/ James H. Mannix

Name:   James H. Mannix Title:   COO Address for Notices: Email:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER REDMILE BIOPHARMA INVESTMENTS II, L.P. By: Redmile Private
Investments II (GP), LLC, its general partner By:  

/s/ Joshua Garcia

Name:   Josh Garcia Title:   CFO and Authorized Signatory REDMILE PRIVATE
INVESTMENTS II, L.P. By: Redmile Private Investments II (GP), LLC, its
general partner By: Redmile Group, LLC, its managing member By:  

/s/ Joshua Garcia

Name:   Josh Garcia Title:   CFO and Authorized Signatory Address for Notices:
Email:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

/s/ Stephen Picone

STEPHEN PICONE STEPHEN PICONE TRUST By:  

/s/ Stephen Picone

Name:   Stephen Picone Title:   Trustee PICONE 2014 IRREVOCABLE TRUST By:  

/s/ Stephen Picone

Name:   Stephen Picone Title:   Trustee Address for Notices: Email:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

/s/ Brian Eliot Peierls

BRIAN ELIOT PEIERLS Address for Notices: Email:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

/s/ E. Jeffrey Peierls

E. JEFFREY PEIERLS THE PEIERLS FOUNDATION, INC. By:  

/s/ E. Jeffrey Peierls

Name:   E. Jeffrey Peierls Title:   President Address for Notices: Email:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER THE PEIERLS BYPASS TRUST UD E.F. PEIERLS FOR BRIAN E. PEIERLS UD
E.F. PEIERLS FOR E. JEFFREY PEIERLS UD E.S. PEIERLS FOR E.F. PEIERLS ET AL UD
ETHEL F. PEIERLS CHARITABLE LEAD TRUST UD J.N. PEIERLS FOR BRIAN ELIOT PEIERLS
UD J.N. PEIERLS FOR E. JEFFREY PEIERLS UW E.S. PEIERLS FOR BRIAN E. PEIERLS -
ACCUMULATION UW E.S. PEIERLS FOR E. JEFFREY PEIERLS - ACCUMULATION UW J.N.
PEIERLS FOR BRIAN E. PEIERLS UW J.N. PEIERLS FOR E. JEFFREY PEIERLS By:  

/s/ Gregory J. Wood

Name:   Gregory J. Wood Title:   Senior VP Address for Notices: Email:



--------------------------------------------------------------------------------

EXHIBIT 1

JOINDER TO SUPPORT AGREEMENT

This Joinder Agreement (“Joinder”) is executed on             , 20     by the
undersigned (“Holder”) pursuant to the terms of that certain Support Agreement,
dated September 23, 2020, by and among Invitae Corporation and the stockholders
named therein or otherwise party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used and not otherwise defined herein have the meanings given
to such terms in the Agreement.

Holder is executing this Joinder in accordance with Section 1.1(b) of the
Agreement, and acknowledges and agrees that in doing so, Holder will be a
“Stockholder” for all purposes of the Agreement. Holder agrees to be bound by
the terms and conditions of the Agreement as a “Stockholder” effective as of the
date hereof.

Holder hereby authorizes this Joinder to be attached as a counterpart signature
page to the Agreement.

 

HOLDER By:  

                                         

Name: Title: